United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                         May 24, 2004

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                  No. 03-41702
                                Summary Calendar



                          JEFFERY WARREN SANDERS,

                                                       Plaintiff-Appellant,

                                     versus

                    D. CARNLEY; Lieutenant; NFN EVANS;
                          DONNA KLIGER, Sergeant,

                                                      Defendants-Appellees.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                          USDC No. G-01-CV-142
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jeffery Warren Sanders, Texas prisoner # 680206, appeals the

dismissal as frivolous of his pro se, in forma pauperis complaint.

Sanders has not repeated on appeal his assertions that he was

denied Saturday mail and a newspaper subscription while in the

Galveston County Jail or that his habeas claims were not properly

raised   in   a   42   U.S.C.   §   1983   action,   and   these   issues    are

abandoned.        Brinkmann v. Dallas County Deputy Sheriff Abner,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
813 F.2d 744, 748 (5th Cir. 1987).        His assertion that Donna Kliger

tampered with and misplaced legal documents is a theory raised for

the first time on appeal and is not reviewed by this court.

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

      Sanders’s assertions that Kliger opened his legal mail outside

of his presence are insufficient to establish a claim of denial of

access to the courts.        Brewer v. Wilkinson, 3 F.3d 816, 826 (5th

Cir. 1993).      Likewise, Sanders has not alleged a denial of access

to the courts as a result of the inadequacies in the Galveston

County Jail law library because he did not allege that his position

as a litigant was prejudiced.       Lewis v. Casey, 518 U.S. 343, 350-53

(1996).     The district court did not abuse its discretion in

dismissing these claims as frivolous.            See Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).

      Sanders also asserts that jail employees refused to correct

jail classification records showing that Sanders had received time

served for several bad-check charges, when in fact the charges had

been dismissed. The district court did not abuse its discretion in

dismissing his civil rights challenges to these actions as barred

by   Heck   v.   Humphrey,   512   U.S.   477   (1994).   His   allegations

implicate the invalidity of his parole revocation, and Sanders has

not demonstrated that his revocation has been invalidated.            Heck,

512 U.S. at 487; Littles v. Bd. of Pardons and Paroles Div.,

68 F.3d 122, 123 (5th Cir. 1995).           The judgment of the district

                                      2
court is therefore AFFIRMED.

     Sanders has moved for correction and modification of the

record on appeal and for appointment of counsel. These motions are

DENIED.

     AFFIRMED; MOTIONS DENIED.




                                 3